NUMBER 13-21-00379-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                           IN RE ALEJANDRA SUAREZ


                       On Petition for Writ of Mandamus.


                                       ORDER

             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      Relator Alejandra Suarez has filed a petition for writ of mandamus through which

she asserts that the trial court abused its discretion by ordering a “change in

conservatorship without a proper showing of evidence proving the [minor child] was in

danger, emotionally or physically.” The Court requests that the real party in interest,

Francisco Trevino, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
                                 PER CURIAM


Delivered and filed on the
8th day of November, 2021.




                             2